DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:	
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “equilibrium state determination unit” in claims 1, 3-5, and 16; “body temperature acquisition unit” in claims 1, 7, and 16; “acquisition unit” in claim 8; “storage unit” in claim 8; “setting unit” in claims 8-10; “determination unit” in claim 8; and “biological information measuring unit” in claim 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claim(s) 5-7, 15, and 20 is/are objected to because of the following informalities:  
In claim(s) 5 and 20, the phrase ‘a is predetermined value in temperature over time’ should be amended to recite ‘a is a predetermined value of 
In claim(s) 6, the term ‘minutes’ should be amended to recite ‘minute[[s]]’. 
In claim(s) 7, the term ‘the temperature detection section’ should be amended to recite ‘a 
In claim(s) 15, the phrase ‘separate than’ should be amended to recite ‘separate from . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-6, 11-15, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the phrase ‘temperature configured to detect temperature data’ which does not make sense grammatically or technically. Examiner suggests amending the phrase to recite ‘temperature sensor configured to detect temperature data’ and interprets the phrase as such.  A similar issue arises mutatis mutandis with the phrase ‘temperature that detects temperature data’ in claims 18 and 20 where Examiner similarly suggests amending the phrase to recite ‘temperature sensor that detects temperature data’ and interprets the phrase as such.  
Claims 11-12 and 15 recite the term ‘a user’ while claim 8 from which they depend also recites ‘a user’.  It is not clear whether the recitations in claims 11-12 and 15 refer to the same user as in claim 8.  Examiner suggests amending the term in claims 11-12 and 15 to recite ‘the [[a]] user’ and interprets the term as such.  
Claim(s) 3-6 is/are rejected due to its/their dependence on claim 2. Claim(s) 19 is/are rejected due to its/their dependence on claim 18. Claim(s) 13 and 15 is/are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prachar (US 10750951 B1).

For claim 1, Prachar teaches A body temperature measuring device [100] comprising:
a temperature detector [101] configured to detect temperature data and that includes a thermal resistor [106, 108, 110, 114] and a plurality of temperature sensors [102, 104, 112] that sandwich the thermal resistor or are embedded in the thermal resistor; [Fig. 1];  
an equilibrium state determination unit [relevant portion of 118] configured to determine whether the temperature detector is in a thermal equilibrium state based on the temperature data detected by the plurality of temperature sensors; [col. 6 ll. 1-7]; and
a body temperature acquisition unit [relevant portion of 118] configured to acquire body temperature data based on the detected temperature data when the temperature [per col. 6 ll. 8 – col. 7 l. 21]. 

For claim 2, Prachar teaches The body temperature measuring device according to claim 1, wherein the plurality of temperature sensors comprises a first temperature configured to detect temperature data T1, a second temperature configured to detect temperature data T2, a third temperature configured to detect temperature data T3, and a fourth temperature configured to detect temperature data T4. [embodiment of Fig. 6A with two sensors 100a and 100b each having three sensors then constituting a form of at least sensors T1-T4]. 

For claim 16, Prachar teaches The system of claim 1, wherein the equilibrium state determination unit includes a processor configured to execute instructions stored in memory to determine whether the temperature detector is in the thermal equilibrium state, and the body temperature acquisition unit includes a processor configured to execute instructions stored in memory to acquire the body temperature data based on the detected temperature data and the physical property value of the thermal resistor. [col. 12 ll. 30-65]. 

For claim 17, Prachar teaches A method for measuring body temperature [entire disclosure – see at least abstract], the method comprising:
detecting temperature data [abstract] by a temperature detector [101] that includes a thermal resistor [106, 108, 110, 114] and a plurality of temperature sensors [102, 104, 112] that sandwich the thermal resistor or are embedded in the thermal resistor; [Fig. 1];  
determining whether the temperature detector is in a thermal equilibrium state based on the temperature data detected by the plurality of temperature sensors; [col. 6 ll. 1-7]; and
acquiring body temperature data based on the detected temperature data when the temperature detector is determined to be in a thermal equilibrium state, and based on a physical property value of the thermal resistor.  [per col. 6 ll. 8 – col. 7 l. 21].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prachar in view of Stivoric (US 20050245839 A1). 

For claim 8 Prachar fails to teach an acquisition unit to acquire personal information of a user, a storage unit to store personal characteristics associated with a normal temperature range, a setting unit to set a normal temperature range based on the acquired personal information and respective normal range associated with 
Stivoric teaches a body temperature measurement device [abstract] comprising an acquisition unit configured to acquire personal characteristic information of a user; [age, weight, gender per ¶175]; a storage unit configured to store personal characteristics associated with a normal temperature range; [baseline calibration per ¶186 including personal information per ¶190 where baseline is normal temperature per middle of ¶228, normal including a range of normal per beginning of ¶4]; a setting unit configured to set a normal temperature range of the user based on the acquired personal characteristic information and a respective normal temperature range associated with the personal characteristics; [contextualization of temperature (setting of normal range based on, inter alia, acquired personal information and associated normal range) detailed as a central inventive principle throughout the majority of the disclosure of Stivoric in at least ¶185 onward, see at least ¶¶185-210 and more specifically, ¶¶190-200];  a determination unit configured to determine whether the acquired body temperature data is within the normal temperature range set by the setting unit. [fever and event detection throughout document, see at least ¶¶167-168, ¶248]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Prachar to incorporate the contextualization and abnormal determination units of Stivoric (including acquisition, storage, setting, and determination — all based on acquired personal characteristics) in order to increase accuracy of temperature determination and to determine whether a medical emergency has occurred.  As motivated by Stivoric ¶¶3-4, ¶¶36-38.

For claim 9, Stivoric teaches (in the motivated combination of claim 8) the setting unit is further configured to set the normal temperature range of the user based on a time of a day. [time of day per ¶4, time-based contextualization per ¶¶193-206]. As motivated in claim 8. 

For claim 10, Stivoric teaches (in the motivated combination of claim 8) the setting unit is further configured to learn the acquired body temperature data of the user, and to set the normal temperature range of the user based on a learning value. [contextualization based on learning process (i.e., including a learning value) per ¶186, ¶222, ¶246]. As motivated in claim 8. 

For claims 11-12, Stivoric teaches (in the motivated combination of claim 8) further comprising a notification unit configured to notify a user that the acquired body temperature data is outside the set normal temperature range and/or satisfies a predetermined disease management condition. [fever and event detection alerting throughout document, see at least ¶¶167-168, ¶248]. As motivated in claim 8.

For claim 15, Stivoric teaches (in the motivated combination of claim 8)  a biological information measuring unit configured to measures additional biological information separate than the acquired body temperature data, [age, weight, gender per ¶175; additional sensors per end of ¶211, accelerometer in particular throughout ¶¶219-243], 
[event detection of ¶248 including alert for fever and alert for other motion parameters; consider also use of ambient temperature per ¶188; demographic input of ¶190 is also a form of biological information measuring]. As motivated in claim 8. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prachar in view of Stivoric and Sacks (US 20170071581 A1).

For claims 13-14, Prachar in view of Stivoric does not make obvious the notification unit configured to notify about an abnormality when temperature data is not acquired for a predetermined time. 
Sacks teaches a body temperature measuring device [abstract] comprising a notification unit configured to notify that a measurement abnormality is detected when the acquired body temperature data is not acquired for at least a predetermined time. [per ¶¶69-70, alarm each morning to take temperature measurement]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to further modify the notification unit of the combination of Prachar and Stivoric to incorporate the notification based on not acquiring temperature data for a predetermined time as taught by Sacks in order to make self-monitoring easier and to increase device usage compliance.  As motivated by Sacks ¶¶69-70. 

and in earnest and good faith advancement of prosecution, Claim(s) 9 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Prachar in view of Stivoric and Pompei (US 20140149065 A1).
If (arguendo) Stivoric in the combination of Prachar and Stivoric fails to teach the setting unit setting the normal temperature range based on time of day, then: 
Pompei teaches a body temperature measurement device [abstract] where a setting unit sets a normal temperature range based on time of day [circadian adjustment of fever threshold is a central inventive principle throughout entire disclosure of Pompei – see at least ¶¶53-63]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to further modify the setting unit of Prachar in view of Stivoric to incorporate the setting of a normal range based on time of day as taught by Pompei in order to account for changes in baseline temperature which occur naturally in people throughout the day to improve the sensitivity and specificity of event detection.  As motivated by Pompei ¶¶2-6. 

Allowable Subject Matter
Claims 3-6 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention encompasses a body temperature measuring device comprising a temperature detector, an equilibrium determination unit, and a body temperature acquisition unit configured to acquire body temperature data when the equilibrium unit determines the detector to be in thermal equilibrium and based on a physical property of a thermal resistor of the temperature detector where (1) for claims 3 5, 18, and 20, the equilibrium unit determines the detector is in equilibrium when a specific ordered condition of four values of four temperature sensors is present and where (2) for claim 7, the body temperature unit obtains a body temperature data candidate based on the detected temperature data, cluster the candidate, and acquire the temperature from a respective candidate belonging to a cluster that does not include a candidate obtained from detected temperature when the temperature detection is determined not to be in thermal equilibrium.  The primary reason for indicating allowance for (1) is the prior art of record and the state of the art does not anticipate nor make obvious the limitation encompassing the feature of the ordered condition of four values where differences between the recited pairs of values from the four sensors indicates equilibrium — the art of record (namely Prachar) only instead teaching a broader and more generic determination of thermal equilibrium by a detector per se .  

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791